


Exhibit 10.44

 

TRAVELERS
RESTRICTED STOCK UNIT AWARD NOTIFICATION AND AGREEMENT

(FOR MANAGEMENT COMMITTEE MEMBER EXECUTING NON-COMPETE)

 

Participant:

 

Grant Date:

 

, 20

 

 

 

 

 

Number of Award Shares:

 

Scheduled Payment Date:

 

, 20

 

1. Grant of Restricted Stock Units. This restricted stock unit award (“Award”)
is granted pursuant to The Travelers Companies, Inc. Amended and Restated 2004
Stock Incentive Plan (the “Plan”), by The Travelers Companies, Inc. (the
“Company”) to you as an employee of the Company or an affiliate of the Company
(together, the “Travelers Group”). The Company hereby grants to the Participant
as of the Grant Date an award (“Award”) consisting of a right to receive the
number of shares set forth above (“Award Shares”) of the Company’s common stock,
no par value (“Common Stock”), pursuant to the Plan, as it may be amended from
time to time, and subject to the terms, conditions, and restrictions set forth
herein.

 

2. Terms and Conditions. The terms, conditions, and restrictions applicable to
the Award are specified in the Plan, this grant notification and agreement,
including Exhibit A (the “Award Agreement”), and the prospectus dated
January 29, 2010 (titled “Travelers Equity Awards”) and any applicable
prospectus supplement (together, the “Prospectus”). The terms, conditions and
restrictions in the Plan and the Prospectus include, but are not limited to,
provisions relating to amendment, cancellation, and settlement, all of which are
hereby incorporated by reference into this Award Agreement to the extent not
otherwise set forth herein.

 

By accepting the Award, the Participant acknowledges receipt of the Prospectus
and that he or she has read and understands the Prospectus.

 

The Participant understands that this Award is granted pursuant to the terms of
a Non-Competition Agreement dated                            , XX by and among
the Participant, the Company, and The Travelers Indemnity Company (the
“Non-Competition Agreement”); that all other incentive awards are entirely
discretionary; and that no right to receive an award exists absent a prior
written agreement with the Company to the contrary. The Participant also
understands that the value that may be realized, if any, from the Award is
contingent and depends on the future market price of the Common Stock, among
other factors. Thus, the Participant understands that (a) any monetary value
assigned to the Award in any communication regarding the Award is contingent,
hypothetical, or for illustrative purposes only, and does not express or imply
any promise or intent by the Company to deliver, directly or indirectly, any
certain or determinable cash value to the Participant; and (b) receipt of the
Award or any incentive award in the past is neither an indication nor a
guarantee that an incentive award of any type or amount will be made to the
Participant in the future. The Participant shall have no rights as a stockholder
of the Company with respect to any shares covered by the Award unless and until
the Award is settled in shares of Common Stock.

 

3. Fully Vested; Forfeiture and Recapture Right. The Award is fully vested on
the Grant Date.  Notwithstanding the foregoing or any provision of this Award
Agreement, the Plan or the Prospectus to the contrary, any amounts, benefits,
and awards under this Award Agreement shall be subject to forfeiture and
recapture by the Company pursuant to the Non-Competition Agreement.  Such
forfeiture and recapture right shall not limit or modify the Company’s rights
and remedies with respect to this Award Agreement or any other agreement between
the Participant and the Company and/or other member of the Travelers Group.

 

4. Settlement of Award. Subject to the terms of the Non-Competition Agreement,
the Company shall deliver to the Participant a number of shares of Common Stock
equal to the number of Award Shares on the following dates:  (a) if the
Scheduled Payment Date identified above occurs prior to the Participant’s
Separation Date, delivery of such shares shall be on the Scheduled Payment Date
or as soon as administratively practicable (but not later than 90 days)
thereafter; and (b) if the Participant’s Separation Date occurs prior to the
Scheduled Payment Date, delivery of such shares shall be on the applicable date
described in Exhibit A or as soon as administratively practicable (but not later
than 90 days) thereafter.  For purposes of this Agreement, “Separation Date”
shall mean the date of the Participant’s “separation from service” with the
Company within the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations and guidance
thereunder.  The number of shares of Common Stock delivered to the Participant
shall be reduced by a number of shares of Common Stock having a Fair Market
Value on the date of delivery equal to the tax withholding obligation, unless
the Plan administrator is notified in advance of the Award settlement and the
Participant elects another method for tax withholding.

 

--------------------------------------------------------------------------------


 

5. Acceptance of Exhibit A - Award Rules. The Participant agrees to be bound by
the terms of the Award Rules set forth in Exhibit A (“Award Rules”).

 

6. Consent to Electronic Delivery. In lieu of receiving documents in paper
format, the Participant agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that the Company may be required to
deliver (including, but not limited to, prospectuses, prospectus supplements,
grant or award notifications and agreements, account statements, annual and
quarterly reports, and all other agreements, forms and communications) in
connection with this and any other prior or future incentive award or program
made or offered by the Company or its predecessors or successors. Electronic
delivery of a document to the Participant may be via a Company e-mail system or
by reference to a location on a Company intranet site to which the Participant
has access.

 

7. Administration. In administering the Plan, or to comply with applicable
legal, regulatory, tax, or accounting requirements, it may be necessary for a
member of the Travelers Group to transfer certain Participant data to another
member of the Travelers Group, or to its outside service providers or
governmental agencies. By accepting the Award, the Participant consents, to the
fullest extent permitted by law, to the use and transfer, electronically or
otherwise, of his or her personal data to such entities for such purposes.

 

8. Entire Agreement/Amendment/Survival/Assignment. The terms, conditions and
restrictions set forth in the Plan, this Award Agreement, the Prospectus, and
the Non-Competition Agreement constitute the entire understanding between the
parties hereto regarding the Award and supersede all previous written, oral, or
implied understandings between the parties hereto about the subject matter
hereof. This Award Agreement may be amended by a subsequent writing (including
e-mail or electronic form) agreed to between the Company and the Participant.
Section headings herein are for convenience only and have no effect on the
interpretation of this Award Agreement. The provisions of the Award Agreement
that are intended to survive the Separation Date of a Participant shall survive
such date. The Company may assign this Award Agreement and its rights and
obligations hereunder to any current or future member of the Travelers Group.

 

9. No Right to Employment. The Participant agrees that nothing in this Award
Agreement constitutes a contract of employment with the Company for a definite
period of time.

 

10. Transfer Restrictions. The Participant may not sell, assign, transfer,
pledge, encumber or otherwise alienate, hypothecate or dispose of the Award or
his or her right hereunder to receive any Award Shares, except as otherwise
provided in the Prospectus.

 

11. Conflict. In the event of a conflict between the Plan, the Award Agreement
and/or the Prospectus, the documents shall control in that order (that is, the
Plan, the Award Agreement and the Prospectus).

 

12. Acceptance and Agreement by the Participant. By signing the Award Agreement,
the Participant accepts the Award and agrees to be bound by the terms,
conditions, and restrictions set forth in the Award Agreement.

 

13. Governing Law. The Award Agreement shall be legally binding and shall be
executed and construed and its provisions enforced and administered in
accordance with the laws of the State of Minnesota.

 

14. Section 409A Compliance. This Award Agreement is intended to satisfy the
requirements of Code Section 409A and should be interpreted and applied in a
manner consistent with such requirements, including the regulations and other
guidance issued under Code Section 409A.  If any amount shall be payable with
respect to the Award hereunder as a result of a Participant’s “separation from
service” at such time as the Participant is a “specified employee” and such
amount is subject to the provisions of Code Section 409A, then notwithstanding
any other provision of this Award Agreement, no payment shall be made, except as
permitted under Code Section 409A, prior to the date that is six (6) months
following the Participant’s separation from service (or the date of his or her
earlier death). The Company may adopt a specified employee policy that will
apply to identify the specified employees for all deferred compensation plans
subject to Code Section 409A; otherwise, specified employees will be identified
using the default standards contained in the regulations under Code
Section 409A.

 

 

 

THE TRAVELERS COMPANIES, INC.

 

PARTICIPANT’S SIGNATURE

 

 

 

 

 

 

 

 

 

By: John P. Clifford, Jr.

 

[NAME]

 

Executive Vice President, Human Resources

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A—AWARD RULES
TO TRAVELERS’ RESTRICTED STOCK UNIT AWARD NOTIFICATION AND AGREEMENT

 

References to “you” or “your” are to the Participant. “Separation Date” has the
meaning described in Section 4 of the Award Agreement.

 

The provisions in the chart below apply to the Award.

 

If You:

 

Here’s What Happens to Your Award:

 

 

 

Separate from service

 

Subject to the terms of the Non-Competition Agreement, Award Shares will be
issued and distributed to you upon the earlier of (a) six (6) months after your
Separation Date or (b) the Scheduled Payment Date.

 

 

 

Take an approved personal leave of absence, family leave, medical leave,
dependent care leave, military leave, or other statutory leave of absence

 

If you remain employed within the Travelers Group during your leave of absence
and up to and including the Scheduled Payment Date, your Award Shares will be
issued and distributed to you on the Scheduled Payment Date. If your Separation
Date occurs during the leave for any reason, the provisions applicable to
separation from service will apply.

 

 

 

Die prior to your Separation Date or after your Separation Date and while your
Award is outstanding

 

Award Shares will be issued and distributed to your estate upon your death.

 

--------------------------------------------------------------------------------
